Citation Nr: 1019774	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-34 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a service connection claim for an acquired psychiatric 
disability, other than PTSD.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
PTSD, and also determined that new and material evidence had 
not been received to reopen a service connection claim for 
anxiety.

In January 2007, the Veteran testified before a decision 
review officer at the RO, and in September 2007, he testified 
before the undersigned Veterans Law Judge sitting at the RO.  
Copies of the hearing transcripts are of record and have been 
reviewed.

In its October 2006 statement of the case (SOC), the RO 
determined that new and material evidence had been submitted 
to reopen the claim of service connection for an acquired 
psychiatric disability, characterized as anxiety.  However, 
the requirement of submitting new and material evidence to 
reopen a claim is a material legal issue the Board is 
required to address on appeal, despite the RO's action. See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). As such, 
the issue is captioned as above.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has recently held that a claim 
for service connection for a psychiatric disability 
encompasses all psychiatric symptomatology, regardless of how 
that symptomatology is diagnosed.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

In February 2008, the Board remanded the issues for further 
development.  The AMC/RO obtained the requested medical 
records and provided the requested notice in March 2008.  
Thus, there is compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

FINDINGS OF FACT

1.  The medical evidence does not show that the Veteran is 
currently diagnosed with PTSD.  

2.  In September 1982, the Board denied entitlement to 
service connection for an acquired psychiatric disability; 
the Veteran did not file a timely appeal following 
appropriate notice, and that decision became final.

3.  Evidence received since the September 1982 Board decision 
does not raise a reasonable possibility of substantiating the 
service connection claim for an acquired psychiatric 
disability, other than PTSD.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2009).

2.  The September 1982 Board decision denying the Veteran's 
claim to service connection for an acquired psychiatric 
disability is final.  38 U.S.C. § 4004 (1976); 38 C.F.R. 38 
C.F.R. § 19.104 (1982); currently, 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2009).

3.  Evidence received since the September 1982 Board decision 
that denied service connection for an acquired psychiatric 
disability is not new and material, and the Veteran's service 
connection claim for an acquired psychiatric disability, 
other than PTSD, is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159,  3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, where the appellant files a claim to reopen a 
previously denied service connection issue, the appellant 
must be supplied with notice of the evidence and information 
necessary to reopen the claim for service connection, the 
evidence and information necessary to establish entitlement 
to the underlying claim, and a description of the exact 
reasons for the previous denial of the claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

VCAA notice was provided to the Veteran in September 2005, 
March 2006, and March 2008.  These letters informed the 
Veteran of what evidence was required to substantiate his 
claims, and of the Veteran's and VA's respective duties for 
obtaining evidence.  The March 2006 letter advised the 
Veteran as to how disability ratings and effective dates are 
assigned, per Dingess, supra.

With regard to the new and material evidence claim for an 
acquired psychiatric disability, other than PTSD, the Veteran 
was given the additional notice requirements outlined in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In this regard, in the 
March 2008 VCAA letter, the RO explained that the Veteran was 
previously denied service connection for an anxiety condition 
and was notified of the decision and that decision had become 
final.  In doing so, the RO identified the incorrect date of 
the last final denial; however, the basis for the denial is 
the same.  (The correct date of the last final denial is 
September 1982). The RO also explained that VA needed new and 
material evidence in order to reopen the Veteran's claim and 
explained why the claim was previously denied.  

VA also has a duty to assist the appellant in the development 
of the claim. This duty includes assisting the appellant in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, hearing transcripts, records from the 
Social Security Administration (SSA), VA medical evidence, 
and private medical evidence.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

The Board notes that an etiological opinion has not been 
obtained for the Veteran's claim for service connection for a 
psychiatric disability.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

There is, however, an exception when, as here, there is a 
petition to reopen a previously denied, unappealed claim.  
According to 38 C.F.R. § 3.159(c)(4)(iii), there is no 
obligation to provide an examination for a medical nexus 
opinion unless and until there is new and material evidence 
to reopen the previously denied, unappealed claim.  With 
regard to the PTSD claim, the Veteran has been evaluated by 
mental health professionals on numerous occasions and there 
is no competent evidence of a confirmed diagnosis of PTSD.  
Under the circumstances, there is no need to remand for 
additional psychiatric work-up to determine its etiology.  



Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claim for PTSD

The Veteran is seeking service connection for PTSD.  
According to an October 2005 statement, he asserts that that 
while serving in Vietnam, he came under small-arms fire 
several times.  His primary contention is that he engaged in 
combat during his service in Vietnam and attributes any 
diagnosis of PTSD to his reported combat service.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

In addition to the criteria set forth above, if the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
incurrence of the claimed in-service stressor.  Every 
reasonable doubt shall be resolved in favor of the Veteran.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  With regard to 
the question of whether the Veteran engaged in combat, the 
phrase "engaged in combat with the enemy," as used in 38 
U.S.C. § 1154(b), requires that a Veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Mere 
service in a combat area or combat zone does not in itself 
lead to the conclusion that an individual engaged in combat.  
VAOPGCPREC 12-99 (October 18, 1999).

In the present case, a review of the medical evidence reveals 
that the Veteran is not currently diagnosed with PTSD.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110; see 
also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-
settled that in order to be considered for service 
connection, a claimant first must have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998), and Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

The Board also points out that there is no evidence of 
psychiatric complaints or diagnoses during service, and the 
personnel records fail to show that the Veteran received any 
awards, medals, or decorations conclusively indicating 
combat, despite his contention otherwise.  In any event, 
without competent evidence of PTSD, consideration of any 
association between the Veteran's reported stressors and any 
current symptomatology is not necessary.  38 C.F.R. § 
3.304(f) (2009).  

In sum, without a diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125, there is no basis to grant service 
connection.  See Brammer, supra.   Although the Veteran 
indicates that he is diagnosed with PTSD, he, as a lay 
person, lacks the requisite medical knowledge to make a 
competent diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Hence, the preponderance of the evidence is against 
the claim.  The benefit-of-the- doubt doctrine is not for 
application, and the claim must be denied. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
III.  New and Material Evidence Claim

The Veteran is also seeking to reopen a previously denied 
service connection claim for an acquired psychiatric 
disability, other than PTSD.

Where a final Board decision exists on a given claim, that 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered by 
the Board.  38 U.S.C.A. § 7104(b).  The exception is that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Therefore, once a Board 
decision becomes final under § 7104(b), "the Board does not 
have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2002).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The Veteran sought to reopen his previously denied service 
connection claim in July 2005, therefore, the amended 
regulation applies.

Under the controlling regulation, "new" evidence is defined 
as evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The Veteran's original claim of entitlement to service 
connection for "nerves" was received in September 1972, and 
the RO, in a May 1973 rating decision, denied the service 
connection claim for a nervous condition.  

Thereafter, in July 1980, the Veteran again filed a service 
connection claim for a nervous condition.  The RO denied such 
claim in March 1981, and the Veteran filed a notice of 
disagreement in October 1981.  After the RO issued a 
statement of the case in October 1981, the Veteran perfected 
a timely appeal.

In September 1982, the Board found that there was no evidence 
of psychiatric findings or complaints during service.  The 
Board acknowledged that the Veteran was hospitalized shortly 
after service, in September 1972, with an initial diagnosis 
of anxiety reaction, and in October 1972, with a diagnosis of 
anxiety disorder, rule out schizophrenia, which was later 
changed to schizophrenia, paranoid type.  Nonetheless, the 
Board indicated that the current VA examination findings 
reflected that the Veteran had only an anxiety disorder and 
there was no indication of any psychosis.  Therefore, the 
Board concluded that the hospitalization in October 1972 did 
not demonstrate that the Veteran had a chronic psychosis 
because it was not later confirmed.  As there was no evidence 
of psychiatric findings or complaints during service, and no 
evidence of a chronic psychosis within the first post-service 
year, the Board denied the claim.  The Veteran did not appeal 
the Board's September 1982 decision, and it therefore became 
final.  38 U.S.C. § 4004 (1976); 38 C.F.R. 38 C.F.R. § 19.104 
(1982); currently, 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2009).

Thereafter, in July 2005, the Veteran again filed a service 
connection claim for anxiety, and also filed a separate 
service connection claim for PTSD.  The January 2006 rating 
decision that denied both claims is the subject of the 
instant appeal.

Based on the procedural history, as outlined above, the last 
final denial of service connection for an acquired 
psychiatric disability, other than PTSD, is the Board's 
September 1982 decision.  

At the time of the September 1982 Board denial, the evidence 
in the claims folder consisted of the Veteran's service 
treatment records and VA medical evidence.  As indicated, the 
Board denied the claim, as there was no evidence of 
psychiatric complaints or findings during service, and no 
evidence of a psychosis within the first post-service year.

Evidence added to the claims folder after the Board's 
September 1982 denial includes additional VA medical 
evidence, private medical evidence, records from the Social 
Security Administration (SSA), and the Veteran's contentions.  

The newly received SSA records include diagnoses of 
depressive disorder.  Among those records is a report from 
the Connecticut Disability Determination Services dated in 
March 1998 that shows an impression of depressive disorder.  
Also, VA treatment records beginning in 2006 to the present 
show impressions of a depressive disorder.  However, the 
evidence shows that the Veteran's depressive disorder has not 
been linked to his period of military service, but rather to 
his liver problems and subsequent liver transplant.  

The Board also notes that the hearing transcripts are new, 
however, they are duplicative of the Veteran's contentions 
already considered and are therefore not material to the 
claim.  

In sum, the newly received evidence does not show that the 
Veteran had psychiatric complaints during service.  It also 
does not show that the Veteran was diagnosed with a psychosis 
with the first post-service year, nor does it relate the 
current psychiatric disability to his period of military 
service.  Thus, the new evidence, either by itself or when 
considered with the previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim. 38 C.F.R. § 3.156 (2009).  It does not raise a 
reasonable possibility of establishing the claim.  Id.  
Therefore, the evidence is not considered new and material 
for the purpose of reopening the service connection claim for 
an acquired psychiatric disability, other than PTSD.  
Accordingly, the claim is not reopened.




ORDER

Service connection for PTSD is denied.

New and material evidence has not been received to reopen a 
service connection claim for an acquired psychiatric 
disability, other than PTSD; the claim is not reopened.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


